EXHIBIT 10.1

FORBEARANCE NO. 1, LIMITED WAIVER AND MODIFICATION

 

TO

 

LOAN AND SECURITY AGREEMENT

 

 

                THIS FORBEARANCE NO. 1, LIMITED WAIVER AND MODIFICATION TO LOAN
AND SECURITY AGREEMENT (this “Forbearance”) is entered into this 19th day of
November, 2007, by and among Bioject Medical Technologies, Inc., an Oregon
corporation and Bioject, Inc., each with its principal place of business at
20245 S.W. 95th Ave., Tualatin, OR 97062 USA (individually and collectively,
“Borrower”) and PARTNERS FOR GROWTH, L.P. (“PFG”).  Capitalized terms used
herein without definition shall have the same meanings given them in the Loan
Agreement (as defined below).

RECITALS

A.            Borrower and PFG have entered into that certain Loan and Security
Agreement dated as of August 31, 2007 (as may be amended, restated, or otherwise
modified, the “Loan Agreement”, and together with such documents, instruments
and security agreements as were executed reasonably contemporaneously with or in
connection with the Loan Agreement, the “Loan Documents”), pursuant to which PFG
has extended and conditionally-agreed to make available to Borrower certain
advances of money.

B.            In addition to the loan specified in Recital A, Borrower and PFG
are party to a Term Loan and Security Agreement dated as of March 29, 2006 (the
“Convertible Loan”), a Loan and Security Agreement dated as of December 11, 2006
(the “Revolving Loan Agreement”) and associated cross-corporate guarantees and
security agreements (the “Additional PFG Loans” and, together with the loan set
forth in the Loan Documents, the “Outstanding PFG Loans”).

C.            Borrower is currently in default under the Loan Agreement by its
failure to comply with the financial revenue covenant set forth in Section 5 of
the Schedule to the Loan Agreement (the “Default”) and such Default also
constitutes an Event of Default under the Additional PFG Loans.

D.            Borrower (a) acknowledges the Default, (b) desires that PFG not
declare an Event of Default or exercise other remedies under the Outstanding PFG
Loans due to the above-referenced Default (to “Forbear”) from the date hereof
until the earlier to occur of the termination of this Forbearance or June 1,
2008 (the “Forbearance Period”), and (c) desires that PFG provide the
conditional limited waiver of the Default upon the terms and conditions more
fully set forth herein.

E.             Subject to the representations and warranties of Borrower herein
and upon the terms and conditions set forth in this Forbearance, PFG is willing
to Forbear for the Forbearance Period and provide the conditional limited waiver
contained herein.

AGREEMENT

                NOW, THEREFORE, in consideration of the foregoing Recitals,
incorporated by reference herein, and intending to be legally bound, the parties
hereto agree as follows:

1.             Event of Default.  Borrower acknowledges the Default.

2.             Forbearance of PFG.  Subject to Borrower’s performance of this
Forbearance and the satisfaction of the conditions set forth in Section 8
hereof, PFG agrees to Forbear during the Forbearance Period.  In the event of a
breach by Borrower of any of the terms set forth in this Forbearance, a failure
of any condition set forth in Section 8, or the occurrence of any Default under
the Outstanding PFG Loans other than a Permitted Default, PFG, at its option,
with such notice to Borrower (if any) as may be required by the Loan Documents,
may terminate this Forbearance and exercise any remedies available to PFG under
the Outstanding PFG Loans and under applicable law.  For purposes of this
Forbearance, a “Permitted Default” shall mean (i) the specific Default for which
PFG is agreeing to Forbear hereunder as set forth under Recital C, above, and
(ii) all financial covenants contained in Section 5 of the Schedule to the Loan
Agreement

 

1

--------------------------------------------------------------------------------


 

(other than the “Minimum Liquidity” covenant set forth in Section 8.7 of this
Forbearance), and (iii) any alleged Material Adverse Change in Borrower’s
financial condition.

3.             Limited Waiver and Consent.  PFG hereby agrees to waive any
Permitted Default for the Forbearance Period, subject to satisfaction of the
conditions set forth in Section 8 hereof and Borrower’s compliance with the
terms and conditions of this Forbearance.  PFG hereby consents to Borrower’s
issuance of up to $3,000,000 aggregate principal amount of convertible unsecured
promissory notes between November 15, 2007 and June 1, 2008. For the avoidance
of doubt, the foregoing dollar threshold of convertible unsecured promissory
notes has been proposed by Borrower without any threshold requirement on the
part of PFG.

4.             Borrower’ Representations And Warranties.  Borrower represents
and warrants that:

(a)           immediately upon giving effect to this Forbearance (i) the
representations and warranties contained in the Loan Documents are true,
accurate and complete (i.e., do not omit to state a material fact necessary in
order to make the statements made, in light of the circumstances which they were
made, not misleading) in all material respects as of the date hereof (except to
the extent such representations and warranties relate to an earlier date, in
which case they were true and correct as of such date), and (ii) no Event of
Default has occurred and is continuing, other than the Default(s) waived
pursuant to this Forbearance;

(b)           Borrower has the corporate power and authority to execute and
deliver this Forbearance and to perform its obligations under the Loan
Agreement, as amended by this Forbearance;

(c)           the certificate of incorporation, bylaws and other organizational
documents of Borrower delivered to PFG on the Effective Date remain true,
accurate and complete and have not been amended, supplemented or restated and
are and continue to be in full force and effect;

(d)           the execution and delivery by Borrower of this Forbearance, the
Amendments (as defined in Section 8.2) and the performance by Borrower of its
obligations under the Loan Agreement and Amended Warrant have been duly
authorized by all necessary corporate action on the part of Borrower;

(e)           this Forbearance has been duly executed and delivered by Borrower
and is the binding obligation of Borrower, enforceable against it in accordance
with its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, liquidation, moratorium or other similar laws of
general application and equitable principles relating to or affecting creditors’
rights; and

(f)            as of the date hereof, it has no known defenses against the
obligations to pay any amounts under the Obligations and it has no known claims
of any kind against PFG.  Borrower acknowledges that, to its knowledge, PFG has
acted in good faith and has conducted in a commercially reasonable manner its
relationships with Borrower in connection with this Forbearance and in
connection with the Loan Documents. For purposes hereof, the term “knowledge”
(and derivative terms) means the actual knowledge of any executive officer of
Borrower or such knowledge as a reasonably prudent executive officer of a U.S.
publicly-traded corporation would have if such executive officer exercised
reasonable diligence in the performance of his or her legal duties and
responsibilities.

Borrower understands and acknowledges that PFG is entering into this Forbearance
in reliance upon, and in partial consideration for, the above representations
and warranties.

5.             Borrowing During Forbearance Period.  Borrower shall not be
entitled to borrow under any Outstanding PFG Loans during the Forbearance Period
and PFG may, but shall not be obligated to, lend during the Forbearance Period.

6.             Release.  Borrower hereby forever relieves, releases, and
discharges PFG and its present or former employees, officers, directors, agents,
representatives, attorneys, and each of them, from any and all claims, debts,
liabilities, demands, obligations, promises, acts, agreements, costs and
expenses, actions and causes of action, of every type, kind, nature, description
or character, whether known or unknown, suspected or unsuspected, absolute or
contingent, arising out of or in any manner connected with or related to facts,
circumstances, issues, controversies or claims existing or arising from the
beginning of time through and including the date of execution of this

2

--------------------------------------------------------------------------------


 

Forbearance (collectively “Released Claims”). Without limiting the foregoing,
the Released Claims shall include any and all liabilities or claims (except for
those arising from gross negligence or intentional misconduct in relation to any
confidentiality obligations PFG may have in respect of Borrower) arising out of
or in any manner connected with or related to the Loan Documents, the Recitals
hereto, any instruments, agreements or documents executed in connection with any
of the foregoing or the origination, negotiation, administration, servicing
and/or enforcement of any of the foregoing.  In furtherance of this release,
Borrower expressly acknowledges and waives any and all rights under Section 1542
of the California Civil Code, which provides as follows: “A general release does
not extend to claims which the creditor does not know or expect to exist in his
favor at the time of executing the release, which if known by him must have
materially affected his settlement with the debtor.” By entering into this
release, Borrower recognizes that no facts or representations are ever
absolutely certain and it may hereafter discover facts in addition to or
different from those which it presently knows or believes to be true, but that
it is the intention of Borrower hereby to fully, finally and forever settle and
release all matters, disputes and differences, known or unknown, suspected or
unsuspected; accordingly, if any Borrower should subsequently discover that any
fact that it relied upon in entering into this release was untrue, or that any
understanding of the facts was incorrect, neither Borrower shall be entitled to
set aside this release by reason thereof, regardless of any claim of mistake of
fact or law or any other circumstances. Borrower acknowledges that it is not
relying upon and has not relied upon any representation or statement made by PFG
with respect to the facts underlying this release or with regard to any of such
party’s rights or asserted rights. This release may be pleaded as a full and
complete defense and/or as a cross-complaint or counterclaim against any action,
suit, or other proceeding that may be instituted, prosecuted or attempted in
breach of this release. Borrower acknowledges that the release contained herein
constitutes a material inducement to PFG to enter into this Forbearance, and
that PFG would not have done so but for PFG’s expectation that such release is
valid and enforceable in all events.  Borrower hereby represents and warrants to
PFG, and PFG is relying thereon, as follows: (i) except as expressly stated in
this Forbearance, neither PFG nor any agent, employee or representative of PFG
has made any statement or representation to any Borrower regarding any fact
relied upon by any Borrower in entering into this Forbearance; (ii) Borrower has
made such investigation of the facts pertaining to this Forbearance and all of
the matters appertaining thereto, as it deems necessary; (iii) the terms of this
Forbearance are contractual and not a mere recital; (iv) this Forbearance has
been carefully read by Borrower, the contents hereof are known and understood by
Borrower, and this Forbearance is signed freely, and without duress, by
Borrower; (v) Borrower represents and warrants that it is the sole and lawful
owner of all right, title and interest in and to every claim and every other
matter which it releases herein, and that it has not heretofore assigned or
transferred, or purported to assign or transfer, to any person, firm or entity
any claims or other matters herein released. Borrower shall indemnify PFG,
defend and hold it harmless from and against all claims based upon or arising in
connection with prior assignments or purported assignments or transfers of any
claims or matters released herein.

7.             Limitation.  The forbearance, conditional limited waivers and
amendments set forth in this Forbearance shall be limited precisely as written
and shall not be deemed (a) to be a forbearance, waiver or modification of any
other term or condition of the Loan Agreement or of any other instrument or
agreement referred to therein or to prejudice any right or remedy which PFG may
now have or may have in the future under or in connection with the Loan
Agreement or any instrument or agreement referred to therein; (b) to be a
consent to any future amendment or modification, forbearance or waiver to any
instrument or agreement the execution and delivery of which is consented to
hereby, or to any waiver of any of the provisions thereof; or (c) to limit or
impair PFG’s right to demand strict performance of all terms and covenants as of
any date.  Except as expressly amended hereby, the Loan Agreement shall continue
in full force and effect.

8.             Effectiveness.  Subject to the satisfaction of the conditions
precedent set forth below, this Forbearance shall become effective on the date
hereof, but shall continue to be subject to the satisfaction of all the
following conditions:

8.1          Partial Repayment of Obligations.  On the date hereof, Borrower
shall issue an irrevocable instruction to UBS Financial Services Inc. to pay PFG
(in accordance with PFG’s written wire transfer instructions) on November 20,
2007 $550,000 (the “Debt Payment”) from Borrower’s account no. 04513 (the “UBS
Account”).  For the avoidance of doubt, without regard to the source of funds
for the Debt Payment, it is a condition to this Forbearance that Borrower reduce
outstanding Obligations by $550,000 on November 20, 2007. The parties agree that
PFG shall apply such payment to reduce the outstanding revolving loan
Obligations under the Revolving Loan Agreement.

8.2          Amendment of Agreements and Instruments.  Each of (i) the warrant
dated December 11, 2006 to purchase 200,000 shares of common stock of Bioject
Medical Technologies, Inc., (ii) the $1,250,000 convertible loan dated March 29,
2006, (iii)  the warrant dated December 14, 2004 to purchase 725,000 shares of
common stock of

3

--------------------------------------------------------------------------------


 

Bioject Medical Technologies, Inc., and (iv) the warrant dated August 31, 2007
to purchase 71,429 shares of common stock of Bioject Medical Technologies, Inc.
shall each be promptly amended with effect from the date hereof to reflect the
terms of Exhibit A hereof (the “Amendments”); provided, however, that the
amendment referred to in clause (ii) above shall not be effective until Borrower
has amended the Rights Agreement dated November 15, 2004, between Bioject
Medical Technologies, Inc. and American Stock Transfer and Trust Company to
exclude PFG from the definition of an “Acquiring Person” to the extent necessary
and Borrower agrees to use its reasonable best efforts to obtain such amendment
as soon as practicable and in no event later than December 31, 2007.  For the
avoidance of doubt, Borrower’s failure to secure such consent and execute the
Amendments constitutes a breach of the terms of this Forbearance.

8.3          Execution and Delivery.  Borrower and PFG shall have duly executed
and delivered this Forbearance and all Amendments to PFG;

8.4          Payment of PFG Expenses.  All PFG Expenses (including all
reasonable attorneys’ fees and reasonable expenses) incurred in connection with
this Forbearance shall immediately become a part of the Borrower’s Obligations
and shall be due and payable upon PFG demand.

8.5          Additional Capital.  Borrower shall, not later than December 14,
2007, consummate a subordinated debt or equity financing of at least $500,000
substantially upon the terms set forth in that certain term sheet appended
hereto as Exhibit B.

8.6          Further Assurances.  Borrower shall execute and deliver such
amendments, documents and instruments as are necessary or appropriate to effect
the conditions to this Forbearance, including without limitation, the
Amendments.

8.7          Minimum Liquidity.  As of November 30, 2007, December 31, 2007 and
January 31, 2008, Borrower shall maintain cash and cash equivalents equal to the
greater of (i) Borrower’s aggregate net cash operating loss for the three most
recent full calendar months or (ii) $500,000.  As of February 29, 2008 and as of
the last day of each calendar month thereafter that this Forbearance is in
effect, Borrower shall maintain cash and cash equivalents equal to the greater
of (i) one and one-half times (1.5x) Borrower’s aggregate net cash operating
loss for the three most recent full calendar months or (ii) $500,000.  For
purposes of this Section, Borrower’s “cash and cash equivalents” shall include
the securities in the UBS Account; Borrower’s monthly “cash operating loss”
shall be calculated on the same basis as set forth in the “Results of
Operations” in Borrower’s historical periodic reports filed with the Securities
and Exchange Commission, as adjusted for non-cash items; and Borrower’s
“aggregate net operating loss for the three most recent full calendar months”
shall be the sum of the three months’ operating losses and profits (for example,
if Borrower has losses of $200,000 and $150,000 and a profit of $100,000 for a
three month period, the aggregate net operating loss for such months would be
$250,000, not $350,000).

9.             MODIFICATION OF OUTSTANDING PFG LOANS.  During the Forbearance
Period, the interest rate applicable to the Outstanding PFG Loans, other than
the Convertible Loan (as defined in Recital B), as set forth in Section 2 of the
Schedule to the Loan and Security Agreement for each such Outstanding PFG Loan
shall be reduced by three percent (3%) per annum and each such Loan and Security
Agreement, other than the Convertible Loan, is deemed modified accordingly.

10.          COUNTERPARTS.  This Forbearance may be signed in any number of
counterparts, and by different parties hereto in separate counterparts, with the
same effect as if the signatures to each such counterpart were upon a single
instrument.  All counterparts shall be deemed an original of this Forbearance.

11.          INTEGRATION; CONSTRUCTION.  This Forbearance, the Amendments and
any other documents executed in connection herewith or therewith or pursuant
hereto or thereto contain the entire agreement between the parties with respect
to the subject matter hereof and supersede all prior agreements, understandings,
offers and negotiations, oral or written, with respect thereto and no extrinsic
evidence whatsoever may be introduced in any judicial or arbitration proceeding,
if any, involving this Forbearance; except that any financing statements or
other agreements or instruments filed by PFG with respect to Borrower shall
remain in full force and effect. The title of this Agreement and section
headings are for the readers’ convenience only and shall be ignored for purposes
of integration into the Loan Agreement. The term “Schedule” means the Schedule
to the Loan Agreement.

 

4

--------------------------------------------------------------------------------


 

12.          Severability.  If one or more provisions of this Agreement are held
to be unenforceable or are in violation of any applicable law or stock exchange
rules or regulations to which either Borrower of PFG is subject, the parties
agree to renegotiate such provision in good faith, in order to maintain the
economic position enjoyed by each party as close as possible to that under the
provision rendered unenforceable or that is in violation.  In the event that the
parties cannot reach a mutually agreeable and enforceable replacement for such
provision, then (i) such provision shall be excluded from this Agreement,
(ii) the balance of the Agreement shall be interpreted as if such provision were
so excluded and (iii) the balance of the Agreement shall be enforceable in
accordance with its terms.

12.          Governing Law; Venue.  THIS FORBEARANCE SHALL BE GOVERNED BY AND
SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF
CALIFORNIA.  Borrower and PFG each submit to the exclusive jurisdiction of the
State and Federal courts in San Francisco County, California.

13.          TO THE EXTENT PERMITTED BY APPLICABLE LAW, PFG AND BORROWER EACH
WAIVE THEIR RIGHT TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION ARISING OUT OF
OR BASED UPON THIS AGREEMENT OR ANY CONTEMPLATED TRANSACTION, INCLUDING
CONTRACT, TORT, BREACH OF DUTY AND ALL OTHER CLAIMS. THIS WAIVER IS A MATERIAL
INDUCEMENT FOR BOTH PARTIES TO ENTER INTO THIS AGREEMENT.  EACH PARTY HAS
REVIEWED THIS WAIVER WITH ITS COUNSEL.

WITHOUT INTENDING IN ANY WAY TO LIMIT THE PARTIES’ AGREEMENT TO WAIVE THEIR
RESPECTIVE RIGHT TO A TRIAL BY JURY, if the above waiver of the right to a trial
by jury is not enforceable, the parties hereto agree that any and all disputes
or controversies of any nature between them arising at any time shall be decided
by a reference to a private judge, mutually selected by the parties (or, if they
cannot agree, by the Presiding Judge of the San Francisco County, California
Superior Court) appointed in accordance with California Code of Civil Procedure
Section 638 (or pursuant to comparable provisions of federal law if the dispute
falls within the exclusive jurisdiction of the federal courts), sitting without
a jury, in San Francisco County, California; and the parties hereby submit to
the jurisdiction of such court.  The reference proceedings shall be conducted
pursuant to and in accordance with the provisions of California Code of Civil
Procedure §§ 638 through 645.1, inclusive.  The private judge shall have the
power, among others, to grant provisional relief, including without limitation,
entering temporary restraining orders and issuing preliminary and permanent
injunctions.  All such proceedings shall be closed to the public and
confidential and all records relating thereto shall be permanently sealed.  If
during the course of any dispute, a party desires to seek provisional relief,
but a judge has not been appointed at that point pursuant to the judicial
reference procedures, then such party may apply to the San Francisco County,
California Superior Court for such relief.  The proceeding before the private
judge shall be conducted in the same manner as it would be before a court under
the rules of evidence applicable to judicial proceedings.  The parties shall be
entitled to discovery which, other than a limitation of not more than 3
depositions per party of not more than 5 hours each, shall be conducted in the
same manner as it would be before a court under the rules of discovery
applicable to judicial proceedings.  The private judge shall oversee discovery
and may enforce all discovery rules and order applicable to judicial proceedings
in the same manner as a trial court judge.  The parties agree that the selected
or appointed private judge shall have the power to decide all issues in the
action or proceeding, whether of fact or of law, and shall report a statement of
decision thereon pursuant to the California Code of Civil Procedure § 644(a). 
The private judge shall also determine all issues relating to the applicability,
interpretation, and enforceability of this paragraph and may grant appropriate
relief from the terms of this paragraph for good cause shown.

 

 

[SIGNATURE PAGE FOLLOWS]

 

5

--------------------------------------------------------------------------------


 

                IN WITNESS WHEREOF, the parties hereto have caused this
Forbearance to be executed as of the date first written above.

 

Borrower:

 

Bioject, Inc.

 

 

an Oregon corporation

 

 

 

 

 

By:

 /s/ Ralph Makar

 

 

 

Printed Name: Ralph Makar

 

 

 

Title: President and CEO

 

 

 

 

 

 

 

Borrower:

 

Bioject Medical Technologies, Inc.

 

 

an Oregon corporation

 

 

 

 

 

By:

 /s/ Ralph Makar

 

 

 

Printed Name: Ralph Makar

 

 

 

Title: President and CEO

 

 

 

 

 

 

 

PFG:

 

Partners for Growth, L.P.

 

 

 

 

 

 

 

 

 

 

 

 

By:

 /s/ Andrew W. Kahn

 

 

 

Printed Name: Andrew W. Kahn

 

 

 

Title: Manager, Partners for Growth, LLC, its General Partner

 

--------------------------------------------------------------------------------


 

Exhibit A

 

 

Warrant/Conversion changes:

 

The Exercise Price shall be equal to $0.90 per share, provided, however, that if
the Company consummates a Financing at an Effective Price lower than $0.90 per
share, then the Exercise Price shall be the lesser of $0.90 per share or 120% of
such Effective Price. If, however, the Company fully repays all monetary
Obligations under the Oustanding PFG Loans other than from proceeds (in whole or
in part) of a Financing (as defined), the Exercise price shall be $0.90 per
share.  For purposes of the foregoing, a “Financing” means a closing of any
equity or convertible securities financing on or before the first anniversary of
the date of the Forbearance Agreement, other than closings of up to $3,000,000
in aggregate proceeds completed on or prior to January 31, 2008 upon the same
economic terms of the financing specified in Section 8.5 of the Forbearance No.
1, Limited Waiver and Modification to Loan and Security Agreement. The
“Effective Price” means the price at which equity securities are issued in any
such Financing or the price at which convertible securities issued in any such
Financing convert into equity securities (whether or not such price is
determinable on or before the first anniversary of the date of the Forbearance
Agreement), provided that if the securities issued in any such Financing consist
of any combination of securities (such as, for example only, a unit consisting
of stock with accompanying warrants or other derivative securities), the
Effective Price shall be reduced by the value of the accompanying warrants or
other derivative securities. For this purpose,  the value of warrants or other
derivative securities shall be valued on an “as-converted/exercised” weighted
average basis. For example, if a package of securities is sold consisting of one
share and a warrant exercisable for one share for a total consideration of 76
cents, the Effective Price of the common stock sold would be determined to be 38
cents (76 cents divided by [1 share plus 1 share as exercised from the
warrant]). If the securities issued in any such Financing are equity securities
of a class or series other than the Warrant Stock, this Warrant shall be
exercisable, at the sole option of Holder, for such other securities issued in
any such Financing and such securities shall be deemed to be Warrant Stock
hereunder (adjusted as appropriate to reflect conversion rates into Warrant
Stock of other than one-to-one). Notwithstanding the foregoing, with respect to
the loan, the conversion price may not be reduced below an amount that would
result in a number of shares of Common Stock issuable upon conversion of the
loan, when aggregated with the number of shares issuable upon exercise or
conversion of warrants and other convertible securities and Common Stock held by
PFG at such time, exceeding 19.9% of the Common Stock of the Company outstanding
at such time. If the adjustment to the conversion price would result in the
issuance of a number of shares of stock exceeding such threshold, the Company
shall promptly seek shareholder approval of the shares in excess of such
threshold and shall recommend shareholders approve such action.  If the
shareholders do not approve the issuance of such additional shares of stock, the
Outstanding PFG Loans shall be due upon demand. If such stockholder approval is
secured, the Company agrees to cooperate with PFG in acting as trustee of a
voting trust in respect of the stock owned by PFG in favor of the Company so
that the Company may vote stock owned by PFG.

 

[Appropriate and similar adjustments to be made to the languge of the
convertible loan.]

--------------------------------------------------------------------------------


 

Exhibit B

Term Sheet

 

 

 

 

 

Bioject Medical Technologies Inc.

November 15, 2007

Offering Memorandum Terms

 


OFFERING TERMS FOR CONVERTIBLE NOTE

Issuer:

 

Bioject Medical Technologies Inc., an Oregon corporation (the “Company”).



Amount:

 

Up to $1.5 million.



Timing for Offer:



 

Offer will close on December 14, 2007 (latest).

Securities to be Issued:

 

Convertible note with 18 month term bearing 8% interest.



Conversion Price:

 

(i) The higher of $0.75 per share or current market price + 50% (voluntary
conversion) or (ii) as part of an equity financing of at least $5 million
(automatic conversion).



Warrants:

 

10% Warrant coverage. The exercise price of the Warrants will be the higher of
$0.75 or current market price + 50%. The term of the Warrants will be four
years. Piggyback registration rights and no cashless exercise provision.



Investors:

 

Private and Institutional.



 

--------------------------------------------------------------------------------